Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim amendments and Applicant’s remarks have been fully considered and entered under AFCP 2.0 Pilot Program. Applicant’s after final (AF) response of 3/19/2021 includes amendments to claim 8, which overcomes previous rejection under 112(b) indicated in Final OA of 1/22/202. AF response also includes remarks regarding claim 10, which have been fully considered and found persuasive, overcoming previous specification objections and claim rejections under 112(a). In particular, Applicant indicated that “… Support for the above elements of claim 10 may be found, for example, in Figures 1-5 and 8, and the corresponding description in paragraphs [0020]-[0045] of the application as filed (which correspond to paragraphs [0027]-[0052] of the published application, U.S. Pub. No. 2019/0295230. For example, Figure 3, and excerpts of the corresponding text of the published application provide support for the claimed features, and are reproduced below for convenience. As can be seen in Figure 3, and as described, a plurality of iterations (repeated execution) of convolutional calculations, division, and multiplication are performed using an output of the multiplying of a previous iteration as the first image in a current iteration (e.g., iteration 322, 332, 342 uses an output of the multiplying 341 of the previous iteration as an input; iteration 323, 333, 343 uses an output of the multiplying 342 of the previous iteration as an input; etc); each iteration uses a different point spread filter coefficient in the convolution calculation of the iteration; and a result of a last iteration of the plurality of iterations is 
Additionally, after having performed an updated search of prior art, the examiner was not able to find art that teaches all feature limitations of independent claims 1 and 4-8 indicated below. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in U.S. PG Pub. Nos. 2017/0193643 A1, 2010/0061651 A1, and U.S. Patent No. 7308154, respectively. In particular, independent claim 1 requires 
“… storing a point spread filter coefficient for each pixel; 
… executing blurring processing to generate first image data by performing blurring on input image data;
… executing convolution processing to generate second image data by performing a convolution calculation on the first image data using the point spread filter coefficient stored…
… executing division processing to generate third image data by dividing the first image data by the second image data; and
… executing multiplication processing to generate output image data by multiplying the third image data by the first image data.”
Independent claims 4-5 require the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… executing blurring processing to generate first image data by performing blurring on input image data;
executing convolution processing to generate second image data by reading a point spread filter coefficient for each pixel stored in a filter coefficient storage unit and performing a convolution calculation on the first image data;
executing division processing to generate third image data by dividing the first image data by the second image data; and
executing multiplication processing to generate output image data by multiplying the third image data by the first image data.”

“… transmitting image data; and
… receiving the image data and processing the image data… generating transmission image data having a reduced data amount from original image data, and the receiver includes:
… storing a point spread filter coefficient; 
… executing blurring processing to generate first image data by performing blurring on input image data;
… executing convolution processing to generate second image data by performing a convolution calculation on the first image data using the point spread filter coefficient stored in the filter coefficient storing means;
… executing division processing to generate third image data by dividing the first image data by the second image data; and
… executing multiplication processing to generate output image data by multiplying the third image data by the first image data.”
Independent claim 7 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 

… generating transmission image data having a reduced data amount from original image data, and
… executing blurring processing to generate first image data by performing blurring on input image data;
… executing convolution processing to generate second image data by reading a point spread filter coefficient stored… and performing a convolution calculation on the first image data;
… executing division processing to generate third image data by dividing the first image data by the second image data; and
… executing multiplication processing to generate output image data by multiplying the third image data by the first image data.”
Independent claim 8 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… stores point spread filter coefficients associated with image pixels; and
… blurs input image data, generating first image data;
executes a convolution calculation on the first image data using a point spread filter coefficient stored in the memory, generating second image data;
divides the first image data by the second image data, generating third image data; and
multiplies the third image data by the first image data, generating image data.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668